Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
3.	This action is in response to the papers filed on 06/17/2022.
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow.
The amendment overcome 112 b rejection in prior office action.
The 112 a Written Description rejection (claims 1, 5 and 7) in prior office action are withdrawn because the amended claims are directed to “the PRTN3 gene comprises a transcriptional initiation site and the promoter is directly upstream of the transcriptional initiation site of the PRTN3 gene”.
Currently, claims 1, 5, 7 and 10-11 are pending, and they are under the examination.  Claims 10-11 are new claims. 


Specification
4.	The disclosure is objected to because of the following informalities:
With regard to the p value for PR3-ANCA, the discrepancies between the description of Fig. 3B and the disclosure in page 20 line 17-19 for Fig. 3B (see below) are noted. 

    PNG
    media_image1.png
    84
    646
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    424
    478
    media_image2.png
    Greyscale

Appropriate correction is required.
Claim Objections
5.	Claims 7 and 11 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1 and 10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	With regard to claims 1 and 7, both claims recite the same series of method steps (a-d). The differences between the recited method steps of claim 1 (see below) and 7 are as follows: 
(1) claim 7 method step a recites all the limitations the claim 1 method step a except “and wherein the promoter comprises CpG dinucleotides”; 
(2) claim 7 method step b recites “a subsequent time point”, instead of “a subsequent time point following the first time point” in the method step b of claim 1.
(3) claim 7 method step d recites all the limitations the claim 1 method step d except “thereby treating said subject”. Thus, the recitations of claim 7 are very similar to claim 1
 despite a slight difference in wording, but they have the same scope. 

    PNG
    media_image3.png
    527
    628
    media_image3.png
    Greyscale

Claim 11 (which depends from claim 7) and claim 10 (which depends from claim 1) are the same. 
Claim Rejections - 35 USC § 112 (b) Indefiniteness (New Ground)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1, 5, 7 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5 and 7 recite “administration of an immunosuppressive agent, administration of an agent that increases DNA methylation, reduction of or elimination of therapy that decreases DNA methylation, and any combination thereof”
	There is no “AND or OR” between the two recited treatments (between “administration of an agent that increases DNA methylation” and “reduction of or elimination of therapy that decreases DNA methylation”). The claims are confusing because it is unclear whether the subject requires administering all three recited treatments or only requires one of the three recited treatments. 
Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	Claims 1, 5, 7 and 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements are sufficient to amount to significant more that the judicial exception because the additional elements were established, routine and conventional at the time of invention was made. 
Claim interpretation
With regard to claims 1, 5 and 7 administration method steps, as described above, the recitation of administration method steps do not include either ‘AND” or “OR” between the last two recited treatments. Thus, the administering method steps of the claims are interpreted as the subject only requires one of the three recited treatments. For example, claim 1 method step c is interpreted as follow: “the treatment regimen comprises “administration of an immunosuppressive agent”, “administration of an agent that increases DNA methylation”, OR “reduction of or elimination of therapy that decreases DNA methylation”, and any combination thereof”.
Step 1
Independent claims 1 and 5 are analyzed. The claims recite a method of identifying/treating a subject having anti-neutrophilic cytoplasmic autoantibody (ANCA)-
associated vasculitis (AAV). Independent claim 7 recites a method of reducing the likelihood of relapse of AAV. Therefore, the claims are directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes) 
Step 2 A Prong 1
The next step is to analyze the claim as to whether it is directed to any judicial exception. 
Claim 1 is directed to a method of identifying a subject having AAV via determining the methylation status of CpG dinucleotides in the upstream promoter of PRTN3 gene in a sample obtained from a subject. Claim 7 is directed to a method of reducing a subject having AAV the likelihood of relapse of AAV via determining the methylation status of CpG dinucleotides in the upstream promoter of a PRTN3 gene in a sample obtained from a subject. Thus, the claims set forth a correlation between determining the likelihood of relapse of AAV and the methylation status of CpG dinucleotides in the upstream promoter of a PRTN3 gene. 
Claim 5 is directed to a method of identifying a subject having AAV (response or no response to a treatment) via determining the methylation status of CpG dinucleotides in the upstream promoter of PRTN3 gene in a sample obtained from a subject at two time points (prior to and after a treatment). Thus, the claim sets forth a correlation between determining the likelihood of AAV and the methylation status of CpG dinucleotides in the upstream promoter of a PRTN3 gene. 
The above limitations set forth a judicial exception because this type of correlation is a consequence of natural process, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Accordingly, the claims are directed to at least one exception. 
Claims 1, 5 and 7 recite the method step of “comparing”, comparing the methylation status obtained from two time points. This method step could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract idea (e.g. the mental comparison in Ambry Genetics or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams) (MPEP 2106.04(a)). That is a mental process. Therefore, claims are directed to at least once exception that is termed, law of nature or an abstract idea or both. (Step 2A Prong 1: Yes)
Step 2 A Prong 2
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claims do not recite elements that integrate the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial exceptions.  
The element in the claims 1 and 7 in addition to “comparing” is two method steps of “determining”. The element in the claim 5 in addition to “comparing” is two method steps of “determining” and method steps (b and e) administering.
The “the determining” method steps recited in the claims do not integrate judicial exception into a practical application because they are directed to the data gathering method steps.
The recitations directed to the treatment regimen comprises elimination of therapy that decreases DNA methylation (claim 1, claim 5 (e) and claim 7), “the treatment for AAV comprises the elimination of therapy that decreases DNA methylation” (claim 5 (b)), and the claims directed to reducing the dosage of a treatment regimen (claims 10-11), show that the administering limitation does not even require to administer any treatment to the subject. For example, the treatment regime is to eliminate (to stop) the therapy that decreases DNA methylation, OR reducing the dosage to zero dosage, the claim does not require administering any treatment. In this situation, “the administering” fails to meaningfully limit the claim because it does not require any application. Thus, those additional elements individually and in combination, do not integrate the recited judicial exception into a practical application. 
These “the determining” and “the administering” limitations do not meaningfully limit the exception.  (Step 2A Prong 2: No)
Step 2 B 
The claims are evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. The claims recite determining the methylation status of CpG dinucleotides in the promotor upstream of PRTN3 gene that is directly upstream of the transcriptional initiation site of the PRTN3. However, the method of determining diseases including vasculitis via methylation status of CpG nucleotide in a particular gene including PRTN3 (e.g. PR3), was well-understood, routine and conventional prior to the effective filing date as exemplified by the state of the art cited herein (Ciavatta et al., The Journal of Clinical Investigation, 2010; 120: 3209-3219). Ciavatta et al. teaches determining DNA methylation PR3 (i.e. PRTN3) gene at promoter in antineutrophil cytoplasmic autoantibody (ANCA) vasculitis patients (Table 1, p 3211 col 1-2, abstract).
Therefore, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B: No). 
Therefore, the claims are not directed to patent eligible subject matter.
Response to Argument
The response traverses the rejection on pages 1-6 of the remarks mailed on 06/17/2022.
With regard to claims 1, 5 and 7, the response asserts that “the administering” method step recites particular treatment steps which use the asserted law of nature to more safely treat the claimed subject, referring MPEP 2106.04 (d) (2), Vanda, and factors (a-c). The response also asserts that the claims are not merely extra-solution activity and practically apply any earlier recited steps comprising the asserted judicial exception such as information from a mental analysis step into a practical application in order to alter the treatment of the subject.
The argument is thoroughly and fully considered but not found persuasive because administering method step is not required to be performed when the treatment regime is to eliminate (to stop) the therapy that decreases DNA methylation. In this situation, the claim does not require administering any treatment, and “the administering” fails to meaningfully limit the claim because it does not require any application. This situation differs from the Vanda’s claim and claims in the factors (a-c) that actually provides a treatment integrated the judicial exception into a practical application. As described above, the claim does not require administering any treatment and “the administering” limitation does not meaningfully limit the exception (see MPEP 2104 (d) (2)). The rejection has been modified accordingly with the amendment.
Claim Rejections - 35 USC § 112 (a) Enablement (New Ground)
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1, 5, 7, 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 	
There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue.  These factors have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
 “Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The claim is examined under the elected species of an immunosuppressive agent.
The nature of the invention and the breadth of the claims:
Claim 5 is directed to a series of method steps comprising (a) determining the methylation status of PRTN3 gene at promoter upstream, (b) administering a treatment (i.e. an immunosuppressive agent) to AAV subject; (c-d) determining the PRTN3 methylation status and comparing it with the methylation status (from step a) prior to the treatment, and  identifying the response of the treatment in AAV subject (for example, increase in differential methylation status identifies the subject as having a positive response) and (e) administering a recited treatment regimen based on identifying the subject as having a positive response OR no response/negative to the treatment recited in the method step (b). Similarly, claims 1, 7, 10 and 11 are directed to a method that comprises determining the methylation status of PRTN3 gene at promoter upstream; and administering a treatment regimen (i.e. an immunosuppressive agent) to AAV subject to treat the AAV subject having an increased likelihood of relapse of AAV.
Claim 5 encompasses administering a very broad genus of (ANY) immunosuppressive agent (method step b); identifying the subject as having a positive response to ANY of the immunosuppressive agent (i.e. an increase in methylation status) OR identifying the subject as having no response/negative to the treatment (i.e. a decrease/no change in methylation status); and administering the subject who is having a positive response to the treatment with ANY immunosuppressive agent (method step e). Claims 1, 7, 10 and 11 encompass administering a very broad genus of (ANY) immunosuppressive agent in treating the AAV subject.
The amount of direction or guidance, and Presence and absence of working examples:
With regard to the data obtained from CpG sites of the PRTN3 promoter in relation to an immunosuppressive agent, the specification discloses detecting the DNA methylation level of PRTN3 (CpG 7-8) at the promoter in active patients who were treated with glucocorticoid therapy for three months (p=0.8060) and more than three months (p=0.1089) (Figure 8, page 19 line 17-22). In Table 3 (page 30), the specification discloses change in DNA methylation at PRTN3 promoter (e.g. CpG13) in active and remission samples with glucocorticoid therapy compared to those not taking the therapy.  However, these data do not show detecting a significant difference in the DNA methylation percentage between the active patients/remission patients with the therapy, and the active patients/ remission patients without the therapy (see p-value in Figure 8 and Table 3). 
The specification discloses a number of immunosuppressive agents for AAV including mycophenolate mofetil, cyclosporine, azathioprine, plasmapheresis, corticosteroid, oral or intravenous cyclophosphamide, methylprednisolone, methotrexate, rituximab, any other immunosuppressive agent, and any combination thereof (page 10). Thus, the claims encompass a very broad genus of using immunosuppression agent to predict the response of the disease to the therapy via determining methylation status of promoter upstream region in a PRTN3 gene, for which no adequate data and guidance have been provided in the specification. In addition, the specification does not provide any guidance as to predict the DNA methylation status at upstream promoter of PRTN3 gene for other species of immunosuppressive agent. 
The application has not provided any predictable means for identifying which AAV subjects are having a positive response to any immunosuppressive therapy and which subjects are having no response to the therapy or negative response to the therapy. Thus, it is unable to predict the response to the immunosuppressive agent in the subjects using the data provided.
The state of the prior art and the predictability or unpredictability of the art:
Ciavatta et al. teaches determining DNA methylation PR3 (i.e. PRTN3) gene at promoter in antineutrophil cytoplasmic autoantibody (ANCA) vasculitis patients (Table 1, p 3211 col 1-2, abstract) (Ciavatta et al., The Journal of Clinical Investigation, 2010; 120: 3209-3219).	
Perez teaches determining differential DNA methylated regions between transformed myeloproliferative neoplasms (MPN) (transformed to acute myeloid leukemia) and MPN patients/MPN chronic phase-patients (abstract, p 1415 col 1 para 2-3) (Perez et al. haematologica; 2013; 98(9): 1414-1420). Perez teaches detecting differentially hypermethylated CpGs of PRTN3 gene in transformed MPN compared to chronic MPN patients (Supplementary Table S9 page 20-21, p 1414 col 1-2). However, Perez does not teach a correlation between PRTN3 methylation status and immunosuppressive agent.
Post filing date art, Jones (2017, the applicant’s own work) teaches measuring DNA methylation at AAV-related autoantigen genes PRTN3 and MPO in patients with AAV (abstract, p 1176 col 1 para 2) (Jones et al. J Am Soc Nephrol; 2017; 28: 1175–1187). Jones teaches examining the role of prednisone (i.e. glucocorticoid therapy, an immunosuppressive agent) in AAV patients and observing the DNA methylation of active samples on and off GC showing a comparable median methylation at the PRTN3 promoter, regardless of time on therapy (p 1177 col 1 para 1). Further, Jones teaches the followings (p 1180 col 2 para 2):

    PNG
    media_image4.png
    287
    751
    media_image4.png
    Greyscale

Thus, the unpredictability in the art with regard to predicting response of glucocorticoid or other immunosuppressive agent in treating the AAV subject through determining the DNA methylation status of CpG dinucleotide in a promotor of a PRTN3 gene is very high. In the instant situation, the specification does not provide reliable data that is used to correlate between the DNA methylation stats of PRTN3 promoter upstream in the gene, and a broad range of any immunosuppressive agents or even glucocorticoid, AND the functionality of treating AAV as required by the claims.  Due to the limited guidance from the specification, the skilled artisan would not be able to distinguish which immunosuppressive agent would function in modulating the DNA methylation of the PRTN3, as claimed, from those that would not; and what are the time intervals and what is the first time point.   
The level of skill in the art:
	The level of skill in the art is deemed to be high.
The quantity of experimentation necessary:
To practice the invention as broadly as it is claimed, the skilled artisan would first be required to perform extensive clinical trials to provide the extensive amount of data including changes of DNA methylation at the promoter upstream regions of a PRTN3 corresponding to the patients and controls to determine which, if any, of the immunosuppressive agents disclosed in the specification (page 10) or glucocorticoid (studied in the invention), let alone the broad range of agents, encompassed by the claims, would be able to treat AAV, and determine DNA methylation analysis of PRTN3 promoter upstream that reflects with the data to predict the likelihood of the disease. The work required to practice the invention as broadly as it is claimed requires a large amount of unpredictable inventive effort with no expectation of success in any of the many intervening steps required to determine what time interval between first and second time points, what time is the first time point, immunosuppression agents can be used to practice the claims are broadly recited. These data are required to be able to conduct the treatment decision as the claims are broadly recited. 
Conclusion
Thus, given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claims as broadly written.
Response to Argument
The response traverses the rejection on pages 11-13 of the remarks mailed on 06/17/2022.
The arguments are directed to prior claims. Claims 1, 5 and 7 are amended as “the PRTN3 gene comprises a transcriptional initiation site and the promoter is directly upstream of the transcriptional initiation site of the PRTN3 gene”, thus, the rejections directed to the promoter upstream of a PRTN3 is withdrawn. 
This rejection is newly written for claims 1, 5, 7, 10 and 11.
12.	 No claims are allowed.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/W.T.J./ Examiner, Art Unit 1634                                                                                                                                                                                                   

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        November 3, 2022